UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-51940 FSP Galleria North Corp. (Exact name of registrant as specified in its charter) Delaware 20-1641289 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Edgewater Place Wakefield, MA 01880 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES|X|NO|_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES|_|NO|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer |_| Accelerated filer |_| Non-accelerated filer|_|(Do not check if a smaller reporting company) Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES|_|NO|X| The number of shares of common stock outstanding was 1 and the number of shares of preferred stock outstanding was 860, each as of July 31, 2010. FSP Galleria North Corp. Form 10-Q Quarterly Report June 30, 2010 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three and six months endedJune 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Part II. Other Information Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. FSP Galleria North Corp. Consolidated Balance Sheets (Unaudited) June 30, December31, (in thousands, except shares and par value amounts) Assets: Real estate investments, at cost: Land $ $ Building and improvements Fixtures and equipment 69 69 Less accumulated depreciation Real estate investments, net Cash and cash equivalents Tenant rent and other receivable, less allowance for doubtful accounts of $209 and $196, respectively 26 77 Step rent receivable 1 - Prepaid expenses and other assets 40 31 Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued expenses $ $ Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock, $.01 par value, 860 shares authorized, issued and outstanding, aggregate liquidation preference $86,000 at June 30, 2010 and December 31, 2009 - - Common Stock, $.01 par value, 1 share authorized, issued and outstanding - - Additional paid-in capital Distributions in excess of retained earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 2 FSP Galleria North Corp. Consolidated Statements of Operations (Unaudited) For the For the Three Months Ended Six Months Ended June 30, June 30, (in thousands, except shares and per share amounts) Revenues: Rental $
